DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-10, and 20 in the reply filed on August 09, 2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 09, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of
the invention specified in the claims.
The locking element of claim 5 is not shown in the figures. The locking element is considered to be an essential element of the invention and must be shown or canceled from claim 5.
The tube slots, funnel slots, and wings that fit within the tube slots of claim 10 is not shown in the figures. The tube slots, funnel slots, and wings that fit within the tube slots are considered to be essential elements of the invention and must be shown or canceled from claim 10.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a locking element selectively movable to impinge upon or clear the bore in claim 5.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a locking element selectively movable to impinge upon or clear the bore” of claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Here, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothstein (US 2011/0264191 A1).
Regarding claim 1, Rothstein discloses: a heart valve delivery system 10, comprising: a handle 80 (para. [0035]); a shaft 18 (Fig. 6-7) having a proximal end fixedly connected to the handle (para. [0032]) and extending distally along an axis away from the handle to a free end (Fig. 6); and a tube 24 surrounding the shaft 18, the tube 24 having a proximal end connected to the handle and extending distally along the axis away from the handle to a distal end (para. [0035]), the tube being axially movable relative to the shaft and the handle (para. [0035]) between a fully extended position at which the tube extends distally farther than the shaft (Fig. 8 shows a fully extended position at which the tube 24 extends distally farther than the shaft), and a fully retracted position at which the shaft extends distally farther than the tube (Fig. 6 shows a fully retracted position at which the shaft 18 extends distally father than the tube 24).  
Regarding claim 4, Rothstein discloses the heart valve delivery system of claim 1. Rothstein also discloses: wherein a lumen (Fig. 6) extends continuously from the proximal end of the shaft to the free end of the shaft (para. [0032])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Gilson et. al. (US 6,669,716 B2).
Regarding claim 2, Rothstein discloses: the heart valve delivery system of claim 1. Rothstein fails to disclose: a distal nose fixedly connected to the proximal end of the tube, the distal nose including a threaded shaft extending proximally into the handle; and an internally threaded adjustor ring rotatably connected to the handle and threadedly connected to the threaded shaft such that rotation of the adjustor ring relative to the handle axially moves the tube between the fully extended position and the fully retracted position.  
In the same field of endeavor, namely delivery catheters, Gilson discloses: a distal nose (Fig. 9A reproduced below) fixedly connected to the proximal end of the tube (Fig. 9A reproduced below), the distal nose including a threaded shaft 40 extending proximally into the handle (Fig. 9A reproduced below); and an internally threaded adjustor ring 41 rotatably connected to the handle (Col. 5 lines 34-49) and threadedly connected to the threaded shaft (Col. 5 lines 34-49) such that rotation of the adjustor ring relative to the handle axially moves the tube (Col. 5 lines 34-49) between the fully extended position (Fig. 9A) and the fully retracted position (Fig. 9C).  

    PNG
    media_image1.png
    138
    577
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Rothstein to have a distal nose fixedly connected to the proximal end of the tube, the distal nose including a threaded shaft extending proximally into the handle; and an internally threaded adjustor ring rotatably connected to the handle and threadedly connected to the threaded shaft such that rotation of the adjustor ring relative to the handle axially moves the tube between the fully extended position and the fully retracted position as taught by Gilson for the purpose of extending and retracting the tube for easy delivery from the handle (Gilson Col. 1 lines 31-50). 
Claims 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Haynes et. al. (US 11,191,642 B2).
Regarding claim 3, Rothstein discloses the heart valve delivery system of claim 1. Rothstein fails to directly disclose: a retainer located at the free end of the shaft and having an interior space extending proximally from a distal end of the retainer. In the same field of endeavor, namely loading devices, Haynes discloses: a retainer 410 located at the free end of the shaft (Fig. 4A) and having an interior space extending proximally from a distal end of the retainer (Fig. 4A reproduced below).  

    PNG
    media_image2.png
    749
    517
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Rothstein to have a retainer located at the free end of the shaft and having an interior space extending proximally from a distal end of the retainer as taught by Haynes for the purpose of securing the device to the retainer for removal. 
Regarding claim 5, Rothstein discloses the heart valve delivery system of claim 4. Rothstein fails to disclose: a pin block at a proximal end of the handle; a bore extending through the pin block; and a locking element selectively movable to impinge upon or clear the bore. In the same field of endeavor, namely loading devices, Haynes discloses: a pin block 223 at a proximal end of the handle; a bore extending through the pin block (Fig. 2B); and a locking element 224 selectively movable to impinge upon or clear the bore (Col. 6 lines 33-35).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Rothstein to have a pin block at a proximal end of the handle; a bore extending through the pin block; and a locking element selectively movable to impinge upon or clear the bore as taught by Haynes (Col. 6 lines 33-35) for the purpose of locking the device to prevent movement of device components. 
Regarding claim 6, Rothstein discloses the heart valve delivery system of claim 1. Rothstein fails to disclose: an inserter having a tubular sheath with an inner diameter greater than an outer diameter of the tube; and a distal nose fixedly connected to the proximal end of the tube, the distal nose being couplable to the inserter to restrain axial movement of the inserter relative to the tube. In the same field of endeavor, namely loading devices, Haynes discloses: an inserter 230 having a tubular sheath (Fig. 2C) with an inner diameter greater than an outer diameter of the tube 232 (Fig. 2C reproduced below shows the tubular sheath disposed over the tube, the tubular sheath thus having an inner diameter greater than an outer diameter of the tube); and a distal nose (Fig. 2C reproduced below) fixedly connected to the proximal end of the tube (Fig. 2D), the distal nose being couplable to the inserter to restrain axial movement of the inserter relative to the tube (Col. 6 lines 41-54).

    PNG
    media_image3.png
    439
    754
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Rothstein to have an inserter having a tubular sheath with an inner diameter greater than an outer diameter of the tube; and a distal nose fixedly connected to the proximal end of the tube, the distal nose being couplable to the inserter to restrain axial movement of the inserter relative to the tube as taught by Haynes for the purpose of retrieving the device and locking the device to the proximal end of the tube for proper withdraw of the device. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothstein and Haynes as applied to claim 6 above, and further in view of Ekvall et. al. (US 2018/0028314 A1).
Regarding claim 7, Rothstein and Haynes fail to disclose: wherein the inserter includes a port near a proximal end of the inserter, the port being in communication with an interior of the sheath and extending transverse to the sheath.  
In the same field of endeavor, namely delivering devices, Ekvall discloses: wherein the inserter 232 includes a port 237 near a proximal end of the inserter (Fig. 12A), the port being in communication with an interior of the sheath and extending transverse to the sheath (Fig. 12A and para. [0095]).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Rothstein and Haynes to have the inserter includes a port near a proximal end of the inserter, the port being in communication with an interior of the sheath and extending transverse to the sheath as taught by Ekvall for the purpose of introducing and removing various devices through the port (e.g., dilator device, see para. [0095]). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Quadri et. al. (US 2010/0298931 A1).
Regarding claims 8 and 9, Rothstein discloses the heart valve delivery system of claim 1. Rothstein fails to directly disclose: a storage lumen extending axially along the tube; and a funnel, the funnel including: a first portion having an inner diameter equal to an inner diameter of the tube; a second portion having an inner diameter greater than the inner diameter of the first portion; and a loading lumen extending from the first portion through the second portion; a bridge having a lumen extending therethrough, the lumen having a diameter at a first end equal to an inner diameter of the storage lumen and a diameter at another end equal to an inner diameter of the loading lumen.  
In the same field of endeavor, namely loading devices, Quadri discloses: a storage lumen extending axially along the tube 430 (para. [0112]); and a funnel 415, the funnel including: a first portion (narrowest portion of 415; see fig. 17A) having an inner diameter equal to an inner diameter of the tube 430 (see fig. 17B); a second portion (widest portion of 415; see fig. 17A) having an inner diameter greater than the inner diameter of the first portion (Fig. 17A); and a loading lumen (lumen of 415 as shown in fig. 17A) extending from the first portion through the second portion (Fig. 17A); a bridge 420 having a lumen extending therethrough (see fig. 17A-B), the lumen having a diameter at a first end equal to an inner diameter of the storage lumen (see fig. 17B) and a diameter at another end equal to an inner diameter of the loading lumen (see fig. 17A).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Rothstein to have a storage lumen extending axially along the tube; and a funnel, the funnel including: a first portion having an inner diameter equal to an inner diameter of the tube; a second portion having an inner diameter greater than the inner diameter of the first portion; and a loading lumen extending from the first portion through the second portion; a bridge having a lumen extending therethrough, the lumen having a diameter at a first end equal to an inner diameter of the storage lumen and a diameter at another end equal to an inner diameter of the loading lumen as taught by Quadri (para. [0111] for the purpose of expanding the device through the storage lumen for controlled delivery and removal. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Haynes in further view of Quadri.
Regarding claim 20, Rothstein discloses: a heart valve delivery system 10, comprising: a handle 80, a shaft 18 having a proximal end fixedly connected to the handle (para. [0032]) and extending distally along an axis away from the handle to a free end (Fig. 6), the shaft having a shaft lumen within the shaft from the proximal end to the distal end (para. [0032]); a tube 24 surrounding the shaft 18, the tube having a proximal end connected to the handle and extending distally along the axis away from the handle to a distal end (para. [0035]) and having a tube lumen extending from the proximal end of the tube to the distal end of the tube (para. [0035]), the tube being axially movable relative to the shaft and the handle (para. [0035]) between a fully extended position at which the tube extends distally farther than the shaft (Fig. 8 shows a fully extended position at which the tube 24 extends distally farther than the shaft), and a fully retracted position at which the shaft extends distally farther than the tube (Fig. 6 shows a fully retracted position at which the shaft 18 extends distally father than the tube 24)-19-ABTTEN 3.OF-064; 
Rothstein fails to disclose: having a longitudinally extending slot, a cavity an annular adjustor with interior threading, a retainer located at the free end and including an interior space in communication with the shaft lumen, a pin block bounding an end of the cavity, the pin block including a bore and a set screw extending into the bore, a distal nose fixedly connected to the proximal end of the tube, an inserter having a tubular sheath the inserter being releasably couplable to the distal nose to restrain axial movement of the inserter relative to the tube with an inner diameter greater than an outer diameter of the tube, and a funnel including a first portion having an inner diameter equal to an inner diameter of the tube, a second portion having an inner diameter greater than the inner diameter of the first portion, and a loading lumen extending from the first portion through the second portion.
Haynes discloses: having a longitudinally extending slot 224 (Fig. 2B), a cavity (Fig. 2B) an annular adjustor 215 with interior threading (Col. 2 lines 5-14), a retainer 410 located at the free end (Fig. 4A) and including an interior space in communication with the shaft lumen (Fig. 4A), a pin block 223 bounding an end of the cavity, the pin block including a bore (Fig. 2B) and a set screw 224 extending into the bore, a distal nose (Fig. 2A) fixedly connected to the proximal end of the tube 232, an inserter 230 having a tubular sheath (Fig. 2C) the inserter being releasably couplable to the distal nose to restrain axial movement of the inserter relative to the tube (Col. 5, lines 62-64) with an inner diameter greater than an outer diameter of the tube (Fig. 2C shows the tubular sheath disposed over the tube, the tubular sheath thus having an inner diameter greater than an outer diameter of the tube).
Rothstein and Haynes fail to disclose: a funnel including a first portion having an inner diameter equal to an inner diameter of the tube, a second portion having an inner diameter greater than the inner diameter of the first portion, and a loading lumen extending from the first portion through the second portion.
Quadri discloses: a funnel 415 including a first portion (narrowest portion of 415; see Fig. 17A) having an inner diameter equal to an inner diameter of the tube 430 (See Fig. 17B), a second portion (widest portion of 415; see Fig. 17A) having an inner diameter greater than the inner diameter of the first portion (Fig. 17A), and a loading lumen (Fig. 17A) extending from the first portion through the second portion (Fig. 17A).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Rothstein and Haynes to have a funnel including a first portion having an inner diameter equal to an inner diameter of the tube, a second portion having an inner diameter greater than the inner diameter of the first portion, and a loading lumen extending from the first portion through the second portion as taught by Quadri for the purpose of expanding the device through the funnel for controlled delivery and removal. 
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art alone or in combination fails to directly disclose: the tube includes tube slots, the funnel includes funnel slots, and the bridge includes laterally extending wings that fit within the tube slots and the funnel slots such that the bridge may be received simultaneously in both the tube slots and the funnel slots to align the loading lumen with the channel and the storage lumen and to restrain rotation of the funnel about the axis relative to the tube.
The closest art found was Quadri, (US 2010/0298931 A1). In view of claim 10, Quadri does not teach “bridge includes laterally extending wings that fit within the tube slots and the funnel slots such that the bridge may be received simultaneously in both the tube slots and the funnel slots to align the loading lumen with the channel and the storage lumen and to restrain rotation of the funnel about the axis relative to the tube.” Specifically, although Quadri teaches laterally extending wings 404 on the implant, Quadri does not disclose laterally extending wings on the bridge. Quadri could not be modified to include laterally extending wings on the bridge without significantly altering the function of the device or completely re-designing the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHAEL L. GEIGER/
Examiner
Art Unit 3771



/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771